﻿
Comrade president, allow me to congratulate you cordially upon your election to the high office of President of the United Nations General Assembly at its forty-second session. We are confident that under your able guidance the world Organization will adopt important decisions in the name of peace and the well-being of peoples.
I should like to express the confidence of my country in the Secretary-General of the United Nations, Mr. Perez de Cuellar, and our readiness to extend to him, as we have done in the past, our fullest support in the discharge of his highly responsible mission.
Each session of the General Assembly brings us closer to the twenty-first century. The age in which we live and the issues which we debate have no parallel in the history of mankind. The discovery of the secrets of the atom and the consequences of outer space are the most remarkable characteristics of the unprecedented revolution sweeping science and technology today. However, to out regret, the opportunities presented by the achievements of man's genius and talents have also been used for the needs of destruction. Mankind is now simultaneously faced with the prospect of great material and spiritual progress, and with the prospect of self-destruction. Such is the tragic paradox of our nuclear and space
A distinguishing feature of the present phase is the scope and complexity of the problems confronting nations and States, as well as their interrelated and Sometimes conflicting interests. But for all its contradictions the present-day world is becoming ever more interconnected and unified. The threat of a nuclear Catastrophe that looms over us binds States and social systems together by a common fate. Radioactive death and "nuclear winter" know no boundaries, be they Geographical, State or ideological. This reality, as well as a number of other social, economic and ecological factors of global scope, have brought to the fore the necessity for new thinking and a new approach to international affairs.
Security for all, mutual trust, and common efforts to build a world free of violence and war, hunger and poverty, a world of harmony between man and nature - this is the essence of the comprehensive system of international peace and security proposed by the socialist countries. Only in this way can the problem confronting mankind today be resolved. Of course, no single State or group of States can claim to offer us a faultless model for the future. My delegation is of the view, however, that the question is one of a principled approach to the problem of the survival of mankind and the continuation of civilization. By promoting and building upon a dialogue on this question which affects all peoples and States on our planet, the General Assembly could, at the current session, fulfil an important obligation to succeeding generations.
The core o£ the problem of security in the nuclear age is undoubtedly to be found in the need to eliminate the material base for waging a war of destruction· Forty-two years after the explosions of two primitive - by today's standards - nuclear bombs, there are now over 50,000 nuclear warheads stockpiled in the world. New and even more lethal weapons of mass destruction are being developed. With each new round of the arms race, world security is being critically eroded, instead of strengthened. The spectre of an annihilating nuclear apocalypse, lurking in the agony of Hiroshima and Nagasaki, has increasingly haunted the conscience and consciousness of modern man.
At a time when close to a trillion dollars are being squandered on the production of means of destruction annually, 13 million people die of malnutrition every year. Let me recall the words of the great daughter of India, the late Indira Gandhi	
"Independence and development are inseparable from disarmament and peace." My country is deeply convinced that the implementation of real disarmament measures will not only lessen the threat to human life, but will also allow more resources to be released for its betterment.
Common sense and the striving for good and creativity have never been in harmony with the philosophy and policy of violence. In keeping with the law of dialectics, the growing nuclear danger has been accompanied by a steep rise in the activity and impact of those forces that recognize the Inadmissibility, absurdity and criminal nature of nuclear war, as well as the damage done by the arms race. For a number of years now, peace and disarmament forums have been active, and talks on arms reduction and strategic stability have been under way. A turning-point in this difficult and sometimes painful process was the programme for the elimination of all weapons of mass destruction by the year 2000, put forward by the Soviet Union. It set forth a direct and realistic way towards a nuclear-free world. It was on this basis that the Reykjavik summit meeting became possible, creating opportunities for the first time to achieve truly significant progress in the field of disarmament.
The first major breakthrough could come with the removal of the medium- and shorter-range missiles of the United States and the Soviet Union. Everyone knows what a long road has been traversed. The "global double-zero" proposal has in fact cleared the road ahead of all obstacles. A few days ago the world learned with great satisfaction that the two great Powers had come to an agreement in principle to do away with these types of weapons. The peoples welcome this step as a prelude to further improvement in the international climate.
As the President of the Council of State of the People's Republic of Bulgaria, Todor Zhivkov, said on this occasion: "We sincerely believe that the forthcoming signing of this treaty will not only result in the elimination of two classes of nuclear weapons for the first time in history, but will become an incentive to achieving even greater goals, ... it will have a positive effect on relations between the two States, on the East-West dialogue, on the whole international atmosphere". The elimination of the missiles of these classes would have a major political significance for the further progress of efforts in the field of real disarmament. At the same time, we should not forget that these missiles constitute only one of the components of the overall military-strategic confrontation. The next step, one of far-reaching implications, could be a 50 per cent reduction of the strategic offensive arms under conditions of strict observance of the anti-ballistic missile Treaty.
In this connection, I should like to express our firm opinion that the development and deployment of space-strike weapons offer no way out of the universally unacceptable situation of "mutual assured destruction". Not only will the work on the strategic defence initiative fail to slow the pace of nuclear rearmament, but it will start the development of qualitatively new arms, including third-generation nuclear weapons. It is obvious that such a system will be another extremely destabilizing addition to the already existing arsenals of offensive weapons. Its role is that of a trump card in efforts to obtain military superiority. That is why my country supports a universal ban on the deployment of weapons in outer space.
The Geneva Conference is called upon to play an important role in reaching agreements on the entire spectrum of key disarmament issues. A positive element in its recent work is the progress made on the question of banning chemical weapons. There are increasingly real prospects for agreement on the text of a relevant convention. The People's Republic of Bulgaria will do its utmost to assure the successful conclusion of this work. We sincerely hope that the positive resolution of this extremely important problem will not be blocked by unilateral actions aimed at chemical rearmament.
It has long been recognized that the complete cessation of nuclear-weapons tests is both an urgent need and a prerequisite for closing other channels of the arms race. Through its unilateral moratorium, which lasted for more than a year and a half, the Soviet Union has demonstrated in practice that it is ready to take immediate practical steps in this field. There is certain cause for optimism in the agreement reached at the meeting between the Foreign Ministers of the USSR and the USA, Mr. Shevardnadze and Mr. Shultz, to start bilateral talks, the final goal of which would be to achieve a general and complete prohibition of nuclear-weapons testing.
Ensuring security through disarmament is not confined only to the elimination of nuclear weapons and other means of mass destruction. It also implies the reduction of conventional armaments and armed forces to the minimum level required for defence. The Declaration of the member States of the Warsaw Treaty, adopted at Budapest, contains a realistic programme of radical measures on conventional disarmament and on the reduction of military confrontation "from the Atlantic to the Urals". We believe that the Informal consultations between the members of the Warsaw Treaty and the North Atlantic Treaty Organization (NATO), which began at Vienna, will develop into serious negotiations to resolve major long-term issues.
The socialist countries do not limit the system of security to the military-political area alone, but view it also as a complex of relationships encompassing the economic, social, humanitarian and ecological fields, in the final analysis, the goal of our peace initiatives is to furnish genuinely humane living conditions for nations and individuals, to preserve man as the greatest value of life and as the creator of wealth and progress.
The universal efforts designed to guarantee human rights and to promote international co-operation in the social and humanitarian fields should, as a whole, be aimed at the "humanization" of international relations, at their democratisation, and at providing moral and social guarantees for the maintenance of peace. To pave the way for all this, concerted and enduring efforts will obviously be needed to reaffirm the ideas of peace, disarmament and international security, to increase the scope of mutual knowledge and understanding and to translate the natural right of every human being to live in conditions of peace and freedom into a fundamental norm of international life.
An indispensable condition for the "humanity" of international relations and the protection of human rights as an element o£ international security is to ensure the right of every nation freely and without outside interference to determine its own future, to select its social system, to manage its natural resources and to participate in the International division of labour on an equal and just basis. 
It is equally evident that in order to build a more humane and safer world it is imperative that we eradicate apartheid, racism, aggressive chauvinism, racial discrimination and religious intolerance. It is necessary to eliminate those deep-rooted social and political factors which generate massive violations of human rights. In other words, International co-operation in the humanitarian and social sphere is feasible, necessary and useful on the basis of an integrated approach to the question of human rights - collective and individual, political and socio-economic alike. We support the proposal to convene in Moscow a representative conference of the States parties to the Conference on Security and Co-operation in Europe (CSCE) which would consider the full range of humanitarian questions as a unified whole, including the issues of human contacts, information, culture and education.
It is impossible to imagine a stable international system without equitable and mutually advantageous economic co-operation. It is necessary to eliminate all kinds of discrimination, to alleviate the debt burden of developing countries as much as possible and to restructure the international monetary system.
There is a universal need for concerted action to deal with the aftermath of natural disasters, to protect the environment and natural resources and to fight disease and the spread of the acquired immune deficiency syndrome (AIDS) pandemic.
No less urgent is the need for wide-ranging international co-operation to combat crime and particularly international terrorism. The People's Republic of Bulgaria reaffirms its readiness to contribute towards the co-ordination of effective measures, including those within the framework of the United Nations, to stem this ugly and dangerous phenomenon. We should further strengthen effective measures against the illicit production, trafficking in and abuse of narcotic drugs on a global scale. In this respect too, Bulgaria, which is located at a busy international crossroads, has been working diligently and unswervingly, endeavouring to protect the physical and mental health of its own citizens and of foreign nationals endangered by this scourge of modern-day civilization.
We need not mention all the spheres in which co-operation is possible. It is important to emphasize that such opportunities do exist, however, and that our use of them depends, first and foremost, on our overall readiness to take a fresh look at problems and to give up worn-out stereotypes. The question before us today is not "Who benefits from co-operation?", for the answer to that question is clear: everyone does, the whole world benefits from co-operation. The question that we must ask is "What shall we lose if we do not undertake such co-operation?" Perhaps some still delude themselves, but the answer to this question is no less unequivocal: we all risk losing everything.
Inspired by its positions of principle on the cardinal basic issues of peace, security and co-operation, the People's Republic of Bulgaria has been actively engaged in the all-European process. My country has put forward a number of specific initiatives at the Vienna meeting of the States parties to the Helsinki Conference. At this stage, the principal task of that meeting remains the transition from deliberations to the elaboration of the concrete elements of a future final document.
I should like to recall that a remarkable anniversary is soon to be commemorated by all of mankind - the seventieth anniversary of the great October socialist revolution - for it was that event which brought about a revolution in international affairs and established for the first time practical conditions for the democratisation of international relations and for peaceful coexistence. 
The new political thinking that is steadily gaining support today means approaching each international problem from the standpoint of finding a generally acceptable solution to it and not viewing it only through the prism of dogma and military-strategic interests. No single State, no matter how powerful, has the right to make unilaterally decisions upon which the fate of entire countries and peoples depends. Existing conflicts should not be settled by the dictate of force. As Mikhail Gorbachev noted in his article devoted to the opening of the current session of the United Nations General Assembly; "new rules of coexistence on our unique planet are called for, in keeping with the new requirements and the changed circumstances".
Only through dialogue, responsible behaviour, sincere collective efforts and co-operation can problems be resolved wherever conflicts exist and wherever there is danger to peace and security in a particular region and throughout the world.
The situation in the Persian Gulf region is of particular concern. The bloody war between Iraq and Iran has already been raging for almost seven years and has brought untold suffering to those peoples, with both of which we have ties of friendship. The position of Bulgaria is one of principle and is consistent. The war conflicts with the interests of both countries; it provides conditions for selfish interference from outside and threatens unpredictable escalation of the crisis. As a non-permanent member of the Security Council, Bulgaria was involved in the preparation and adoption of resolution 598 (1987). The complete implementation of this resolution would be the best guarantee of a peaceful political settlement of the contentious issues. We support the Secretary-General of the United Nations in his responsible mission to find a just solution to the problem.
A comprehensive and lasting settlement of the Middle East conflict should not be delayed any longer. Reaffirming our well-known position on this question, we express our hope for the removal of the obstacles to the convening of an international conference on the Middle East with the participation of all the parties concerned, including the Palestine Liberation Organization (PLO) , as the sole, legitimate representative of the Palestinian people.
The hotbed of tensions in Central America persists. That is why we consider the procedure for establishing lasting peace in Central America adopted by the Presidents of the five Central American countries to be timely and necessary. The series of peace initiatives by the Contadora Group and the Support Group also play an important role in efforts to eliminate this hotbed of tension.
The People's Republic of Bulgaria calls for the immediate elimination of the disgraceful system of apartheid and the illegal occupation of Namibia r for strict implementation of Security Council resolution 435 (1978) and for the ending of the brutal aggression by Pretoria against the African States.
In close proximity to the borders of Bulgaria, the situation in Cyprus remains a source of danger to peace and security in the region. This is a classic example of aggression against and occupation and annexation of part of a sovereign country. As a Balkan State, the People's Republic of Bulgaria is keenly interested in the attainment of a just and lasting settlement of the question of Cyprus. The way out of the existing situation is offered by the proposal to convene an international conference under the auspices of the United Nations. The internal aspects of the problem must obviously be dealt with by peaceful means, including negotiations, taking into account the legitimate interests of the indigenous population of Cyprus and the integrity, sovereignty and non-aligned status of the Republic of Cyprus.
The People's Republic of Bulgaria supports the constructive policy of the Afghan Government, which is aimed at restoring peace in the interests of an independent, non-aligned Afghanistan. We believe that the policy of national reconciliation in Kampuchea is in the best interests of the people of that country. The People's Republic of Bulgaria supports the initiatives in favour of the peaceful and democratic reunification of Korea, as well as the proposal of the Democratic People's Republic of Korea to declare the Korean peninsula a nuclear-weapon-free zone.
It is stated in the Charter of the United Nations and confirmed by practice in international affairs that regional security is an important ingredient of overall international security. In this connection 1 should like to emphasize the particular importance we attach to the situation in the Balkans. The People's Republic of Bulgaria is working with determination to strengthen the positive trends in relations among the Balkan States and to establish confidence and good-neighbourly relations in our region. The proposal of the People's Republic of Bulgaria that bilateral agreements be concluded containing a code of good-neighbourly relations, renunciation of territorial claims and provisions concerning the non-use of the territory of one country for hostile purposes against another and its other initiatives in the area of bilateral and multilateral co-operation are all well known. Equally well known is our idea that, as a first step in that direction, bilateral agreements on the non-use of force and the peaceful settlement of disputes that endanger peace and security should be concluded.
The People's Republic of Bulgaria is a principled and steadfast proponent of the establishment of nuclear-weapon-free zones. We are profoundly and firmly convinced that the transformation of the Balkan peninsula into a zone free of nuclear and chemical weapons would contribute to improving the climate in the region, in Europe and in the world, and that it would be fully in the interests of the Balkan peoples. We are making every practical effort to this end. We have also proposed that the Balkan States conclude an agreement on the ecological protection of the peninsula and are ready to take practical steps in that direction
The United Nations has been entrusted with the unique mission of maintaining peace and security. We cannot conceive of the present-day structure of international relations and their peaceful development without the crucial contribution of the United Nations· Nor can we imagine that the major global problems ranging from disarmament to humanitarian issues could be resolved without its involvement. Bulgaria has always supported and will continue to support the activities of the world Organization and strive to contribute to the best of its ability to the strengthening of its effectiveness.
The foreign policy of the People's Republic of Bulgaria which is shaped by the highest national interests of our people and the nature of our socialist system, fully reflects the dynamic processes of thorough restructuring and accelerated growth which are under way in our country today. I have in mind the increasing effectiveness of our national economy r the growing democratisation of our social and political life and the radical improvement in the living and cultural standards of our people. We openly discuss our concerns and problems with the rest of the world, we offer our sincere help wherever we can help and we welcome the co-operation of those more experienced and advanced than we are. 
Our internal reforms provide new, propitious opportunities for the international activities of our country and facilitate more active co-operation with our partners at all levels and in all fields. As I have already mentioned, the principal aim of that co-operation is to promote in every possible way friendly ties with all countries, in the name of peace, security and the free and independent development of peoples, and of the prosperity and progress of mankind.
I reaffirm that the People's Republic of Bulgaria will continue to pursue its policy unwaveringly, a policy which is in harmony with the purposes and principles of the United Nations.

